DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-03-01. Claims 1-20 are pending. Claims 1, 20 is/are independent.
The rejection(s) of claims on double patenting grounds are withdrawn in view of Applicant’s terminal disclaimer.

Reasons for Allowance
The prior art of record (in particular, U.S. Patent 8533144to Reeser et al. (hereinafter "Reeser '144") and U.S. Patent 8468164 to Paleja et al. (hereinafter "Paleja '164")) does not disclose, with respect to claim 1 "analyze usage of the items in the storage location based on a frequency of the items in the storage location being scanned; and generate a forecasted recommendation list of needed items based on the usage" in the recited context.  Rather, Reeser '144 teaches using the usage history transmitted by installed network connected devices to generate recommendations for devices to purchase. However, Reeser '144 does not teach scanners for determining usage frequency of bar coded products (of similarly tagged products).  Additionally, Paleja '164 teaches using the usage history of apps to generate recommendations for apps to purchase.  However, Paleja '164 does not teach scanners for determining usage frequency of bar coded products (of similarly tagged products).

Dependent claims 2-19 are allowed in view of their respective dependence from claims 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/THEODORE C PARSONS/Primary Examiner, Art Unit 2494